 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEON M. SORIANO,                                  No. 2:17-cv-1617 TLN DB P
12                       Plaintiff,                     ORDER TO CLOSE CASE
13           v.
14    M. E. SPEARMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. On October 17, 2018, the Court determined that service of

19   the complaint was appropriate for Sergeant Speers and Warden Spearman. (ECF Nos. 20, 22.)

20   Service was later effectuated, and the defendants appeared on February 12, 2019, by filing a

21   motion for order revoking plaintiff’s in forma pauperis status. (ECF No. 27.) In lieu of an

22   opposition, plaintiff has now filed a notice of voluntary dismissal. (ECF No. 31.)

23          Federal Rule of Civil Procedure 41(a)(1)(A) provides that “the plaintiff may dismiss an

24   action without a court order by filing ... a notice of dismissal before the opposing party serves

25   either an answer or a motion for summary judgment.” Since neither defendant has filed an answer
     or a motion for summary judgment, a court order is not required to dismiss this action.
26
     ////
27
     ////
28
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall term the pending

 2   motion to revoke (ECF No. 27) and close this case.

 3   Dated: May 30, 2019

 4

 5

 6

 7

 8

 9

10
     /DLB7;
11   DB/Inbox/Routine/sori1617.dism


12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
